DETAILED ACTION
This action is in response to the amendment filed on 04/18/22.
Claims 21-40 are pending and have been examined.
Priority
Application no. 11/141753 does not provide support for the claimed invention of the current application. The earlier priority date to which the claims of the current application (i.e. claims 21-36 and 38) is entitled to the date of CIP 11/538154 (Fig. 3), which is October 03, 2006.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (preAIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, claims 37 and 39-40 present new matter which is not supported by the disclosure, as originally filled.
	Claims 37 and 39-40 recite “each said base spans a distance the same as said other bases” and “wherein said staples comprise the same size’, respectively. There is no support for this subject matter in the written description, including the claims, as originally filed. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claims 37 and 39. Accordingly, applicant is required to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In Claim 34, line 4, renders the claim indefinite because a second “third number of staple cavities” is defined in claim 34, wherein claim 32 already discloses “a third number of staple cavities”; perhaps such in claim 34 should be changed to — a fourth number of staple cavities--. For the purposes of examination such limitation would be interpreted as a “fourth” number.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-36 and 38 is/are rejected under pre-AlA 35 U.S.C. 102(a) as being anticipated by Shelton, IV et al. (2005/0263562).
	Regarding claims 21-26, Shelton discloses a surgical stapling instrument, comprising: an elongate shaft (16); and an end effector (12) extending from said elongate shaft, wherein said end effector comprises: an anvil jaw (22); and a staple cartridge jaw (18) comprising a staple cartridge (20; Fig. 1), wherein said staple cartridge comprises: a proximal end: a distal end; a longitudinal slot (230) extending from said proximal end toward said distal end (Figs. 2-3): a first longitudinal row of staple cavities (i.e. inner tow of staple cavities) extending alongside said longitudinal slot on a first side of said staple cartridge longitudinal slot (i.e. inner row of a cartridge side), wherein said first longitudinal row comprises a first number of staple cavities (i.e. 15 cavities); a second longitudinal row of staple cavities (middle row of staple cavities) extending alongside said first longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said second longitudinal row comprises a second number of staple cavities (15 cavities); a third longitudinal row of staple cavities (outer row of staple cavities) extending alongside said second longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said third longitudinal row comprises a third number of staple cavities (14 cavities), wherein said first number of staple cavities (15 cavities) is different than said third number of staple cavities (14 cavities); a fourth longitudinal row of staple cavities (inner row of second cartridge side) extending alongside said longitudinal slot on a second side of said staple cartridge longitudinal slot, wherein said fourth longitudinal row comprises a fourth number of staple cavities (15 cavities), and wherein said fourth number of staple cavities (15) is the same as said first number of staple cavities (15 cavities); and staples removably positioned in said staple cavities; wherein said first number of staple cavities (inner cavities; 15) is the same as said second number of staple cavities (intermediate row; 15 cavities); wherein said first number of staple cavities (inner row; 15 cavities) is greater than said third number of staple cavities (outer row; 14 cavities); wherein said second number of staple cavities (intermediate row; 15 cavities) is different than said third number of staple cavities (outer row; 14 cavities); wherein said second number of staple cavities (intermediate row; 15 cavities) is greater than said third number of staple cavities (outer row; 14 cavities); wherein said staple cartridge is replaceably seated in said staple cartridge jaw.
	Regarding claims 27, Shelton discloses (in Fig. 3) a first quantity of staple cavities (inner row; 15 cavities) arranged in a first longitudinal row alongside said longitudinal slot on a first side of said staple cartridge longitudinal slot; a second quantity of staple cavities (intermediate row; 15 cavities) arranged in a second longitudinal row alongside said first longitudinal row on said first side of said staple cartridge longitudinal slot; a third quantity of staple cavities (outer row; 14 cavities) arranged in a third longitudinal row alongside said second longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said first quantity (15) and said third quantity (14) are different: a fourth quantity of staple cavities (second inner row; 15 cavities) arranged in a fourth longitudinal row alongside said longitudinal slot on a second side of said staple cartridge longitudinal slot, wherein said first quantity (15) and said fourth quantity (15) are the same; and staples removably positioned in said staple cavities; wherein said first quantity (15) and said second quantity (15) are the same; wherein said first quantity (15) is greater than said third quantity (14); and, wherein said second quantity (15) and said third quantity (14) are different; wherein said second quantity (15) is greater than said third quantity (14).
	Regarding claims 32-36, Shelton discloses an inner row of staple cavities extending longitudinally across said staple cartridge on a first side of said longitudinal slot, wherein said inner row comprises a first number of staple cavities (inner cavities; 15); an outer row of staple cavities extending longitudinally across said staple cartridge, wherein said outer longitudinal row comprises a second number of staple cavities (outer cavities; 14), and wherein said first number (15) is different than said second number (14); a second inner row of staple cavities extending longitudinally across said staple cartridge on a second side of said longitudinal slot, wherein said second inner row comprises a third number of staple cavities (third inner cavities; 15), and wherein said first number (first inner cavities; 15) is the same as said third number (15); and staples removably positioned in said staple cavities; wherein said first number (15) is greater than said second number (14); further comprising an intermediate row of staple cavities extending longitudinally across said staple cartridge between said inner row and said outer row, wherein said intermediate row comprises a fourth number of staple cavities (15 intermediate cavities), and wherein said fourth number (intermediate cavities; 15) is different than said second number (outer cavities; 14); wherein said first number (15) is the same as said fourth number (intermediate cavities; 15); wherein said fourth number (intermediate cavities; 15) is greater than said second number (outer cavities; 14).
	Regarding claim 38, Shelton discloses wherein the longitudinal slot is configured to receive a cutting member (116; Fig. 6).
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37 and 39-40 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (2005/0263562) in view of Plyley et al. (5,489,058). 	Regarding claims 37 and 39-40, although Shelton’ Figs. strongly suggest that all of the staples have the same size, and wherein each staple comprises a base and a pair of legs, wherein each of said base spans a distance the same as said other bases, it is silent about such limitation in its written description. Plyley discloses a surgical stapling comprising a staple cartridge with 6 rows of staple cavities, the cavities comprising staples with the same size such as they comprise a base and a pair of legs, wherein each of said base spans a distance the same as said other bases (Fig. 34) for the purposes of reducing the overall firing force experienced along the actuation of the device by a surgeon. It would have been obvious to one having ordinary skills in the art to have provided this limitation in Shelton’s device in order to efficiently reduce the overall firing force experienced along the actuation of the device by a surgeon.
Claims 21-40 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Plyley et al. (5,489,058) in view of Pruitt (4,848,637).
	Regarding claim 21, Plyley discloses a surgical stapling instrument, comprising: an elongate shaft (Fig. 3A); and an end effector extending from said elongate shaft, wherein said end effector comprises: an anvil jaw (16); and a staple cartridge jaw (14) comprising a staple cartridge (Fig. 29), wherein said staple cartridge comprises: a proximal end: a distal end; a longitudinal slot (as best shown in Figs. 9 and 21) extending from said proximal end toward said distal end: a first longitudinal row of staple cavities extending alongside said longitudinal slot on a first side of said staple cartridge longitudinal slot, wherein said first longitudinal row comprises a first number of staple cavities (Figs. 34-36); a second longitudinal row of staple cavities extending alongside said first longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said second longitudinal row comprises a second number of staple cavities (Figs. 34-36); a third longitudinal row of staple cavities extending alongside said second longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said third longitudinal row comprises a third number of staple cavities, but fails to disclose wherein said first number of staple cavities is different than said third number of staple cavities. Pruitt discloses a surgical stapler comprising a cartridge with a variety of arrangement of rows of staples, wherein the embodiment of Fig. 25 shows a first/inner row of cavities (6), a second/intermediate row of cavities (6), and a third/outer row of staples (7), wherein the first/inner number of staples cavities (6; 12 cavities) is the same as the second/intermediate number of staples cavities (6; 12 cavities); wherein said first/inner number of staple cavities (inner row 6; 12 cavities) is greater than said third/outer number of staple cavities (outer row 7; 10 cavities); wherein said second/intermediate number of staple cavities (intermediate row 6; 12 cavities) is different than said third/outer number of staple cavities (outer row 7; 10 cavities); wherein said second/intermediate number of staple cavities (intermediate row 5; 12 cavities) is greater than said third/outer number of staple cavities (outer row 7; 10 cavities). It is also noted that the staple arrangement of Fig. 23, shows a fourth/inner row of staple cavities, wherein said fourth longitudinal row comprises a fourth number of staple cavities (6), and wherein said fourth number of staple cavities (6) is the same as said first number of staple cavities (6); and staples removably positioned in said staple cavities. The substitution of Pruitt rows of staple arrangement (Figs. 25 and 23) into the cartridge of Plyley would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the staple rows arrangements in Plyley would have yielded predictable results, namely, a staple cartridge with six rows of staple cavities as claimed, in order to efficiently reduce the overall firing force experienced along the actuation of the device by a surgeon.
	Plyley also discloses a surgical stapling comprising a staple cartridge with 6 rows of staple cavities, the cavities comprising staples with the same size such as they comprise a base and a pair of legs, wherein each of said base spans a distance the same as said other bases (Fig. 34).
Response to Arguments
Applicant's arguments filed 04/18/22 have been fully considered but they are not persuasive. Applicant contends wherein application ‘753 incorporates by reference commonly owned U.S. patent application no. 11/061908 which provides support for the claims of the current application without interruption, back to the earliest effective filling date of application no. 11/1411753.
This is not found persuasive by the examiner. None of the applications (i.e. ‘753 or ‘908) disclose the claimed subject matter of a fourth longitudinal row of staples cavities with a fourth number of staple cavities, wherein the fourth number of the staple cavities is the same as the first number of staple cavities. Fig. 2 of application no. ’753 shows wherein each of the row of staple cavities has the same number of cavities; wherein, Fig. 5 of application no. ’908 shows wherein the first row of staple cavities comprises a first number of cavities different than the number of cavities of the third row, but is silent about how many cavities does the fourth row comprises. The conclusion by the Applicant that application nos. ’753 and ’908 provide support for a first number of cavities different than a third number of cavities, while a first number of cavities is the same as a fourth number of cavities is based upon improper hindsight reasoning. The claimed configuration of the number of staple cavities is not explicitly disclosed or supported by application nos. ‘753 and ’908.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731